Citation Nr: 0526935	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  96-47 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a nose 
injury, to include deflection of the nasal septum.

2.  Entitlement to an increased evaluation for 
dermatophytosis of the feet and left hand, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated at 20 percent and rated as 10 percent 
prior to January 10, 2005.

4.  Entitlement to an increased evaluation for rhinitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had certified active military service from May 
1941 to December 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Columbia, South Carolina, Regional Office (RO), which denied 
the veteran's claim of entitlement to service connection for 
residuals of a nose injury, to include deflection of the 
nasal septum, and claims for increased evaluations for 
dermatophytosis of the feet and left hand, evaluated as 10 
percent disabling, hemorrhoids, evaluated as 10 percent 
disabling, and rhinitis, evaluated as 10 percent disabling.  
In August 2003, the Board remanded the claims for additional 
development.  In May 2005, the RO granted the veteran's claim 
for an increased rating for hemorrhoids, to the extent that 
it assigned a 20 percent rating.  However, since this 
increase did not constitute a full grant of the benefit 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  The veteran does not have residuals of a nose injury, to 
include deflection of the nasal septum that is related to his 
service.

2.  The veteran's dermatophytosis of the feet and left hand 
are not shown to be productive of constant exudation or 
itching, extensive lesions, or marked disfigurement; to 
affect 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas; to require systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12- month period; or scars that are deep or that cause 
limited motion, or that cover an area or areas of 12 square 
inches.  

3.  Prior to January 2005, the veteran's hemorrhoids are not 
shown to have been productive of persistent bleeding and with 
secondary anemia or fissures.

4.  As of January 2005, the veteran's hemorrhoids are not 
shown to present such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

5.  The veteran's rhinitis is shown to have been productive 
of complaints of nasal congestion, but is not shown to be 
productive of chronic atrophic rhinitis with moderate 
crusting, ozena, and atrophic changes, and is not productive 
of allergic or vasomotor rhinitis with polyps.


CONCLUSIONS OF LAW

1.  Residuals of a nose injury, to include deflection of the 
nasal septum, were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  The criteria for a rating in excess of 10 percent for 
dermatophytosis of the feet and left hand have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (as in effect prior to August 30, 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 
7801, 7806, 7813 (as in effect August 30, 2002).  

3.  Prior to January 2005, the criteria for a rating in 
excess of 10 percent for hemorrhoids have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.114, Diagnostic Code 7336 (2004).

4.  Since January 2005, the criteria for a rating in excess 
of 20 percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.7, 4.114, Diagnostic Code 7336 (2004).

5.  The criteria for a rating in excess of 10 percent for 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6501 
(as in effect October 7, 1996, and thereafter), 38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (as in effect October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that he has residuals of a nose injury, 
to include deflection of the nasal septum, as a result of 
service.  Specifically, he argues that he sustained an injury 
to his nose and right knee after he was thrown from a horse 
at Ft. Sill.  See veteran's claim, received in September 
1994; February 1997 hearing transcript.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

The veteran's service medical records show that in October 
1944, he was admitted to the hospital with complaints of 
malaise and nasal discharge.  The diagnosis was 
nasopharyngitis, acute, catarrhal.  Beginning in July 1945, 
he was hospitalized for a genitourinary disability.  A 
physical examination report noted that his nasal septum was 
intact.  The veteran's separation examination report, dated 
in December 1945, shows that the box for ear, nose, and 
throat abnormalities was marked "none."  

As for the post-service evidence, it consists of VA progress 
notes and examination reports, and non-VA reports, dated 
between 1946 and 2005.  

The VA progress notes are summarized as follows: a September 
1975 report indicates that the veteran sought treatment for 
breathing symptoms, that sinus X-rays were negative, and that 
on examination there was a mild defect of the septum.  VA 
progress notes, dated between 1987 and 1989, show treatment 
for conditions that included vasomotor rhinitis.  See also 
May 1987 VA examination report (same).  A 1987 X-ray report 
appears to note a deviated septum.  A January 1988 progress 
note contains an assessment of allergic rhinitis, and notes 
that an allergist was suggested prior to possible surgery.  A 
March 1989 progress note indicates that there was a fissure 
at the vestibule of the nose.  An April 1989 report indicates 
that sinus X-rays were normal.  A December 1990 X-ray report 
for the sinuses contains an impression noting a slightly 
deviated nasal septum to the left.  There was no relevant 
diagnosis.  

A report from Mircea A. Giurgiu, M.D., dated in December 
1990, states that an ENT (ear, nose and throat) exam reveals 
a deviation of the septum, right side, with nasal obstruction 
and congested nostrils.  

A VA operative report, dated in June 1991, shows that the 
veteran underwent a septoplasty and right turbinectomy.  The 
report notes a history of nasal obstruction that was 
refractory to conservative therapy, status post left 
turbinectomy about 12 years before.  The report indicates 
that the veteran now had a deviated nasal septum and right-
sided turbinate hypertrophy causing unrelenting nasal 
obstruction.  

A VA examination report, dated in July 1991, notes a history 
of status post septoplasty and right turbinectomy for chronic 
sinusitis and nasal obstruction, "now improved."  

A VA general medical examination report, dated in May 2000, 
notes "rhinoplasty by history."  

A VA general medical examination report, dated in November 
2001, states that the veteran's septum was straight, with no 
obvious obstruction of the nasal air flow.  

A VA nose examination report, dated in January 2005, notes a 
history of septal surgery in 1971 and 1991.  The report 
states that a CT scan done just prior to the examination was 
normal for the nose and sinus areas.  The report contains 
diagnoses of "rhinitis medicamentosa or rhinitis produced by 
the use of decongestant nose drops," and "no current 
evidence of acute or chronic nose or sinus disease 
otherwise."  

The Board finds that the claim must be denied.  As an initial 
matter, the veteran's service medical records do not show 
that he sustained an injury to the nose or septum, or that he 
was treated for, or diagnosed with, residuals of a nose 
injury, to include deflection of the nasal septum.  Second, 
under 38 U.S.C.A. § 1110, it is essential that there be a 
current disability in order to establish service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, it 
does not appear that the veteran currently has residuals of a 
nose injury, or deflection of the nasal septum.  In this 
regard, the most recent evidence is the January 2005 VA nose 
examination report, which shows that the diagnoses were 
rhinitis medicamentosa with no current evidence of acute or 
chronic nose or sinus disease.  The report states that a CT 
scan done just prior to the examination was normal for the 
nose and sinus areas.  There was no diagnosis of residuals of 
a nose injury, or deflection of the nasal septum, nor were 
these conditions diagnosed in the next most recent 
examination reports, dated in November 2001 and May 2000.  
Third, even if the Board were to assume that the claimed 
conditions were shown, the first medical evidence of a nasal 
condition is found in the September 1975 VA progress note.  
This is approximately 30 years after separation from service, 
and this period without treatment weighs heavily against the 
claim on a direct basis.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Finally, the Board notes that the claims 
file does not contain competent evidence showing that there 
is a nexus between residuals of a nose injury, to include 
deflection of the nasal septum, and the veteran's active 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.

The Board has considered the veteran's written testimony 
submitted in support of his argument that he has residuals of 
a nose injury, to include defection of the nasal septum, as a 
result of his service.  To the extent that these statements 
may be intended to represent evidence of continuity of 
symptomatology, without more these statements are not 
competent evidence of a nexus between residuals of a nose 
injury, to include defection of the nasal septum, and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim for 
service connection for residuals of a nose injury, to include 
defection of the nasal septum, must be denied.


II.  Increased Ratings

The veteran asserts that he is entitled to increased ratings 
for his service-connected dermatophytosis of the feet and 
left hand, hemorrhoids, and rhinitis.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Dermatophytosis - Feet and Left Hand

In September 1946, the RO granted service connection for 
dermatophytosis of the feet and left hand, evaluated as 10 
percent disabling.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).  On September 9, 1994, the veteran filed a claim for 
an increased rating.  In July 1996, the RO denied the claim.  

The RO has evaluated the veteran's dermatophytosis of the 
feet and left hand as 10 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7813.  

Under the rating schedule, as in effect prior to August 30, 
2002, dermatophytosis was rated as eczema under Diagnostic 
Code 7806.  Under that diagnostic code, a 10 percent 
evaluation required exfoliation, exudation or itching and 
involvement of an exposed surface or extensive area.  A 30 
percent evaluation was warranted for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.

The relevant medical evidence consists of VA and non-VA 
reports, dated between September 1994 and 2005.  

A VA progress note, dated in July 1999, shows treatment for 
dermaphytosis of the foot.  

A VA general medical examination report, dated in May 2000, 
shows that the veteran complained of tinea pedis, for which 
he used powders and creams.  He reported having itchy feet 
with peeling skin.  He also reported having tinea manus, but 
that he has not had an incident of this in five to six years, 
and, "This has not been a recent problem."  On examination, 
his fingernails were dyshidrotic and his toenails were 
hypertrophied.  Dermatophytosis of the left foot was noted.  
The relevant diagnoses were dermatophytosis of the feet 
bilaterally, left greater than the right, and onychomycosis, 
bilaterally. 

A report from Lake Marion Primary Care (LMPC), dated in 
September 1996, contains an assessment of allergic 
dermatitis.  LMPC reports, dated in November and December of 
2000, note complaints of itching feet.  The relevant 
diagnoses were tinea pedis, onychomycosis, and nail 
hypertrophy.  

A VA general medical examination report, dated in November 
2001, shows that the veteran complained of a rash on his 
skin, for which he used Nizoral cream.  He stated that since 
his last examination, his skin was about the same or better 
except for his toenails.  He stated that his great toenails 
were about to fall off.  A skin review of systems was 
negative except for a depigmented area on his forehead.  
There was a mild dermaphytosis of the feet and hands and a 
fairly moderately severe case of fungal toenail infection of 
the great toes, bilaterally.  

VA progress notes, dated between 2002 and 2003, show that the 
veteran received a number of treatments for debridement of 
fungal nails, which were described as thick, dark, mycotic, 
and in need of a little trimming.  See reports dated in 
January and July of 2002.  The skin was noted to be warm, dry 
and/or intact.  Some reports note that the veteran could not 
trim his own nails due to a tremor, that he had a species of 
mold for which VA had no treatment, and that fee-basis 
treatment was therefore recommended.  Between November and 
December of 2002, he was afforded provisional diagnoses of 
onychomycosis and dermatophytosis.  

A VA foot examination report, dated in January 2005, shows 
that the veteran complained of skin irritation and discolored 
nails of the feet, and occasional left hand irritation.  He 
stated that he took Lamisil pills, and used a cream.  He 
denied using corticosteroids, light therapy, or 
immunosuppressive drugs.  On examination, the hands had 
normal skin and nail architecture.  The feet had dryness and 
scaling.  All toenails had yellow-brown discoloration with 
deformity and thickening.  Approximately 20 percent of the 
legs were affected, amounting to 0 percent of the exposed 
body and 7.2 percent of the total body.  The hands were 
absent of any similar disease process.  The diagnoses were 
tinea pedis bilaterally, and onychomycosis ten out of ten 
toes.  

The Board finds that the claim must be denied.  The January 
2005 VA examination report shows that the veteran was 
diagnosed with tinea pedis, and onychomycosis, and service 
connection is not in effect for these disorders.  As the most 
recent report of record, this evidence is considered the most 
probative of the veteran's current condition.  Francisco.  
The Board further notes that these diagnoses are consistent 
with the LMPC reports, the November 2001 VA examination 
report, and VA progress notes.  In this regard, the veteran 
has not been diagnosed with his service-connected condition 
since late 2002.  This is about three years ago.  The 
November 2001 VA examination report characterized his 
dermaphytosis as "mild."  In contrast, his fungal toenail 
infection of the great toes was characterized as "fairly 
moderately severe."  In summary, there is no evidence of 
dermaphytosis since 2002, and the veteran's primary symptoms 
appear to be associated with tinea pedis.  The Board finds 
that the evidence warrants the conclusion that the symptoms 
of the veteran's dermaphytosis are sufficiently distinct from 
his other skin disorders such that the veteran's 
dermaphytosis is not shown to be productive of constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  See Mittleider v. West, 11 Vet App. 181, 182 
(1998).  Accordingly, the criteria for a rating in excess of 
10 percent under DC 7806 have not been met.  

As a final matter, the criteria for rating disabilities of 
the skin were changed by an amendment to the rating schedule 
that became effective on August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002).

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the Supreme Court 
and the Federal Circuit.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991) (The Court of Appeals for Veterans 
Claims held that where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent Congressional intent to the contrary).  In 
VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before the VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such  retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

Under the new regulations, dermaphytosis is rated under 
Diagnostic Code 7813.  That diagnostic code provides for 
evaluation under Diagnostic Codes 7800 through Diagnostic 
Code 7805; or dermatitis under Diagnostic Code 7806; 
depending on the predominant disability.  67 Fed. Reg. 49590-
99 (July 31, 2002) (codified at 38 C.F.R. § 4.118).

As of August 30, 2002, DC 7806 provides that a 30 percent 
evaluation is warranted where 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas is affected; or, 
where systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12- 
month period.

The Board finds that the claim must be denied.  The only 
relevant evidence dated after August 2002 are VA progress 
notes, and the January 2005 VA foot examination report.  The 
January 2005 VA examination report shows that the veteran 
denied using corticosteroids, or immunosuppressive drugs.  
The diagnoses were tinea pedis bilaterally, and onychomycosis 
ten out of ten toes.  Service connection is not in effect for 
these disorders, and the veteran has not been diagnosed with 
his service-connected condition, i.e., dermaphytosis, since 
2002.  However, even if the Board were to assume arguendo 
that all of the veteran's symptoms were due to his service-
connected condition, he does not meet the criteria for a 
rating in excess of 10 percent under the new criteria.  
Specifically, on examination, the affected area amounting to 
0 percent of the exposed body and 7.2 percent of the total 
body.  The hands were absent of any similar disease process.  
The Board therefore finds that the evidence is insufficient 
to show that the criteria for a rating in excess of 10 
percent under DC 7806 (as in effect August 30, 2002) have 
been met.  

B.  Hemorrhoids

The veteran argues that an increased evaluation is warranted 
for his hemorrhoids, evaluated as 10 percent disabling.  In 
July 1950, the RO granted service connection for hemorrhoids, 
evaluated as 0 percent disabling (noncompensable).  There was 
no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c)(West 2002).  In October 1972, the RO 
increased the veteran's rating to 10 percent.  On September 
9, 1994, the veteran filed a claim for an increased rating.  
In July 1996, the RO denied the claim.  The veteran appealed, 
and in May 2005, the RO increased the veteran's rating to 20 
percent, with an effective date of January 10, 2005, for the 
20 percent rating.  Given the foregoing, the issue is whether 
the criteria for a rating in excess of 10 percent are met 
prior to January 10, 2005, and whether the criteria for a 
rating in excess of 20 percent are met as of January 10, 
2005.  

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1, the veteran's service medical records show treatment 
for hemorrhoids in December 1944.  The veteran's separation 
examination report, dated in December 1945, noted a small 
hemorrhoidal tag.  As for the post-service medical evidence, 
a January 1973 VA examination report noted internal and 
external hemorrhoids.  Reports from Bruce S. Gingold, M.D., 
and Saint Vincent's Hospital, show that in December 1990, the 
veteran underwent a proctoplasty, fissurectomy, and 
hemorrhoidectomy, after he was found to have anal stenosis, 
multiple hemorrhoids, and anal fissures.  

External or internal hemorrhoids are evaluated under the 
provisions set forth at 38 C.F.R. § 4.114, Diagnostic Code 
7336.  Pursuant to those criteria, assignment of a 10 percent 
evaluation is contemplated where the hemorrhoids are shown to 
be large or thrombotic, and which are irreducible with 
excessive redundant tissue, and with evidence of frequent 
recurrences.  Where there is persistent bleeding and with 
secondary anemia or fissures, a 20 percent evaluation is 
warranted.  

The relevant medical evidence consists of VA and non-VA 
reports, dated between September 1994 and 2005.  A VA 
progress note, dated in April 1996, shows treatment  for 
complaints of rectal bleeding.  

Reports from Bruce S. Gingold, M.D., dated in November 1996, 
are somewhat difficult to read, but appear to note a fissure 
and diverticulosis, with an impression of "rectal bleeds."  

A VA general medical examination report, dated in May 2000, 
shows that the veteran complained of itching hemorrhoids, but 
no bleeding.  On examination, skin tags and hemorrhoids were 
noted.  The relevant diagnosis was hemorrhoids.  

A report from LMPC, dated in December 2000, notes complaints 
of itching hemorrhoids, with bleeding in the last year.  The 
relevant diagnosis was hemorrhoids with pruritus.    

A VA examination of the rectum and anus report, dated in 
November 2001, shows that the veteran complained of 
hemorrhoidal bleeding "from time to time."  He stated that 
he had good sphincter control and that he did not use any 
pads.  He reported using an Anusol suppository.  On 
examination, there was no evidence of fecal leakage.  There 
was no fissure, active bleeding, signs of anemia, or 
colostomy.  The relevant assessment was internal hemorrhoids.  

A VA examination report, dated in January 2005, indicates 
that the examination was performed on January 8, 2005.  The 
report shows that the veteran complained of poor sphincter 
control, daily fecal leakage, and hemorrhoidal bleeding once 
or twice a month, with pain, which required sitz baths and 
use of Preparation H.  On examination, there were no signs of 
anemia.  A rectal examination revealed positive tone with a 
small lumen.  There was evidence of fecal leakage.  There was 
no evidence of anal fissures.  There were several, very small 
very painful to touch, hemorrhoids present externally from 6 
o'clock to 3 o'clock moving counterclockwise.  There was no 
evidence of bleeding.  The diagnoses were hemorrhoids, and 
rectal prolapse.  The examiner noted that the veteran's 
records showed chronic anemia since 2003.    

1.  Prior to January 10, 2005

The Board finds that the claim must be denied.  The most 
recent medical evidence during the time period in issue is 
the January 2005 VA examination report.  This report shows 
that there was no evidence of anal fissures, or bleeding.  
The next most recent, relevant medical evidence is dated over 
three years earlier, i.e., the November 2001 VA medical 
report.  This report shows that there was no fissure, active 
bleeding, or signs of anemia.  Although a November 1996 
report from Dr. Gingold appears to note a fissure, this 
evidence is over eight years old, is not corroborated by any 
subsequent evidence, and the more recent medical evidence is 
considered more probative of the veteran's current condition.  
Francisco.  Finally, to the extent that the January 2005 VA 
examiner stated that the veteran appeared to have anemia 
since 2003, the Board notes that there are no records dated 
in 2003 (or thereafter) which show that the veteran was 
diagnosed with, or otherwise noted to have, anemia.  Nor are 
there any laboratory reports dated in 2003 or thereafter 
which the examiner could have interpreted as showing anemia.  
Based on the foregoing, the Board finds that the evidence is 
insufficient to show that prior to January 10, 2005, the 
veteran's hemorrhoids were productive of persistent bleeding 
and with secondary anemia or fissures.  Therefore, the 
criteria for a rating in excess of 10 percent have not been 
met prior to January 10, 2005, and the claim must be denied.  

2.  As of January 10, 2005

The RO has evaluated the veteran's hemorrhoid as 20 percent 
disabling, with an effective dated of January 10, 2005 for 
the 20 percent rating.  Under 38 C.F.R. § 4.114, Diagnostic 
Code 7336, the 20 percent rating is the maximum rating 
provided for.  The only basis by which the veteran could be 
afforded a rating in excess of 20 percent is therefore on an 
extraschedular basis.  

In its May 2005 decision, the RO declined to refer the case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

There is no evidence dated after January 10, 2005.  However, 
reference to the earlier medical evidence does not show that 
the veteran's hemorrhoids have caused marked employment 
interference or requires frequent medical treatment. There is 
no evidence suggesting that the veteran is unemployed due to 
his hemorrhoids, and there is no evidence that he has been 
hospitalized for that condition since 1990, or that it has 
prevented him from working, or significantly interfered with 
work.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).

C.  Rhinitis

The veteran asserts that an increased rating is warranted for 
rhinitis, currently evaluated as 10 percent disabling.  As 
for the history of the disability in issue, see 38 C.F.R. 
§ 4.1, the veteran's service medical records show that in 
August 1945, he was noted to have chronic rhinitis.  As for 
the post-service evidence, reports dated between 1987 and 
1989 show that he was treated for nasal symptoms, with 
diagnoses that included vasomotor rhinitis.  A VA operative 
report, dated in June 1991, shows that the veteran underwent 
a septoplasty and right turbinectomy. 
 
In May 1976, the RO granted service connection for chronic 
rhinitis, evaluated as 10 percent disabling.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c)(West 2002).  On September 9, 1994, the veteran 
filed a claim for an increased rating.  In July 1996, the RO 
denied the claim.  

The RO has evaluated the veteran's rhinitis under 38 C.F.R. § 
4.97, Diagnostic Code 6501.  Under DC 6501 (as in effect 
prior to October 7, 1996), a 10 percent evaluation is 
warranted for chronic atrophic rhinitis with definite atrophy 
of the intranasal structure and moderate secretion.  A 30 
percent evaluation requires moderate crusting, ozena 
(atrophic rhinitis marked by a thick mucopurulent discharge, 
mucosal crusting, and fetor), and atrophic changes.

Effective October 7, 1996, the regulations for the evaluation 
of rhinitis were revised.  61 Fed. Reg. 46720-46731 (Sept. 5, 
1996).  Under the circumstances, the Board will apply the new 
version of the regulations to the evidence dated after 
October 7, 1996, in order to determine whether an increased 
rating is warranted.  Kuzma; VAOPGCPREC 7-2003

Under 38 C.F.R. § 4.97, Diagnostic Code 6522 (as in effect 
October 7, 1996), a 10 percent evaluation is warranted for 
allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  A 30 percent 
rating requires polyps.    

The relevant medical evidence consists of VA and non-VA 
reports, dated between September 1994 and 2005.    A report 
from LMPC, dated in September 1996, notes complaints of 
sneezing and coughing.  The relevant assessments were URI 
(upper respiratory infection)/allergic rhinitis, and cough.  

A VA general medical examination report, dated in May 2000, 
shows that the veteran reported using nasal spray four to 
five times per week, an episodic runny nose, and sinusitis 
several times a year with use of antibiotics two to three 
times per year.  On examination, the nose and sinuses were 
patent and nontender.  The relevant diagnosis was rhinoplasty 
by history.
  
A report from LMPC, dated in December 2000, notes mild nasal 
congestion and complaints of wheezing.  

A VA general medical examination report, dated in November 
2001, notes that the veteran has "a little bit of clear 
sinus drainage" and sniffles.

A VA nose examination report, dated in January 2005, shows 
that the veteran denied a history of sinus infection.  The 
examiner noted that there was no evidence of having seen an 
allergist, and that he was not on allergy treatment, although 
he had "unfortunately" started himself on Neo-synephrine 
"which has compounded his recent problem."  A computerized 
tomography (CT) scan was noted to be normal for the nose and 
sinus.  On examination, the nose was normal.  The turbinates, 
meatus, and the floor of the nose showed erythema.  The 
diagnoses were rhinitis medicamentosa or rhinitis produced by 
the use of decongestant nose drops, and "no current evidence 
of acute or chronic nose or sinus disease otherwise."    

The Board finds that the claim must be denied.  The medical 
evidence does not show that the veteran has had moderate 
crusting, ozena, and atrophic changes.  With regard to the 
new criteria, the medical evidence does not show that the 
veteran has had polyps.  The most recent evidence of record 
is the January 2005 VA examination report, which shows that 
the veteran denied a history of sinus infection, that there 
was no evidence of his having seen an allergist, and that he 
was not on allergy treatment.  This report indicates that the 
veteran's symptoms were related to his "unfortunately" 
starting himself on Neo-synephrine "which has compounded his 
recent problem."  A CT scan was noted to be normal for the 
nose and sinus.  The diagnoses were rhinitis medicamentosa or 
rhinitis produced by the use of decongestant nose drops, and 
no current evidence of acute or chronic nose or sinus disease 
otherwise. (emphasis added).  Therefore, the Board finds that 
the preponderance of the evidence is against the claim that 
the criteria for a rating in excess of 10 percent have been 
met, and the claim must be denied.  

D.  Conclusion

In reaching these decisions, the Board considered the 
"benefit of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102.

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letter in April 
2004, (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his claims.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statements of the case (SSOCs), 
he was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the veteran to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Form 21-4142) 
for all evidence that he desired VA to attempt to obtain.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the October 2002 and May 2005 SSOCs.  
In June 2005, the veteran's representative stated that he had 
no further evidence to submit, and indicated that he desired 
to have his claim adjudicated. 

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to implementation of the VCAA and obviously prior to 
the veteran having been fully informed of the VCAA.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  In this regard, the 
veteran has asserted that he received 31/2 weeks of treatment 
at Ft. Sill for a nose injury.  In August 2003, the Board 
remanded the service connection claim for an attempt to 
obtain more information, specifically, the approximate dates 
of treatment.  The Board also directed that an attempt be 
made to obtain records of treatment dated in 1978 from the 
Kingsbridge, New York, VA hospital (Bronx).  In April 2004, 
the veteran was sent a letter requesting that he specify the 
dates of his inservice treatment for a nose injury.  However, 
there is nothing in the record to show that the veteran ever 
responded to this request.  In a statement, received in March 
2005,  a medical administration specialist from the Bronx VA 
Medical Center stated that they were unable to locate any 
records.  With regard to the increased ratings claims, the 
veteran has been afforded VA examinations.  With regard to 
the claim for service connection, although an etiological 
opinions has not been obtained, the Board finds that the 
evidence, discussed infra, warrants the conclusion that a 
remand for an examination and an etiological opinion is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2004); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Specifically, he is 
not shown to have received treatment for, or a diagnosis of, 
the claimed condition during service, the claimed condition 
is first shown many years after service, and the claims file 
does not currently contain objective evidence showing that 
the claimed condition is related to his service.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for residuals of a nose injury, to include 
defection of the nasal septum, is denied.  

A rating in excess of 10 percent for dermatophytosis of the 
feet and left hand is denied.

A rating in excess of 10 percent for rhinitis is denied.  

Prior to January 10, 2005, a rating in excess of 10 percent 
for hemorrhoids is denied.  

As of January 10, 2005, a rating in excess of 20 percent for 
hemorrhoids is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


